Exhibit 10.1



 

SECURITIES EXCHANGE AGREEMENT

 



This Securities Exchange Agreement (as amended, restated, supplemented or
otherwise modified, this “Agreement”) is dated as of November 27, 2012 and is
entered into by and between NAVIDEA BIOPHARMACEUTICALS, INC. (the “Company”),
and PLATINUM PARTNERS VALUE ARBITRAGE FUND, L.P. (“Platinum”).

 

WHEREAS, Platinum currently holds shares of the Company’s common stock, $0.001
par value (the “Common Stock”); and

 

WHEREAS, the parties have agreed that Platinum may transfer and sell to the
Company three million one thousand eight hundred sixty (3,001,860) shares of
Common Stock (the “Platinum Common Stock”) in exchange for 918 shares of the
Company’s Series B Convertible Preferred Stock (the “Preferred Shares”), at a
ratio of Three Thousand Two Hundred Seventy (3,270) shares of Platinum Common
Stock for one (1) Preferred Share.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby agreed and acknowledged, the parties hereby agree as
follows:

 

Article 1 – Sale and Exchange

 

Section1.1            Terms of Exchange

 

In consideration of and in express reliance upon the representations,
warranties, covenants, terms and conditions of this Agreement, on the date
hereof: (i) Platinum, on the date hereof, agrees to and hereby does sell,
transfer and deliver to the Company the Platinum Common Stock, and (ii) in
exchange therefor, the Company agrees to issue and deliver to Platinum,
immediately thereafter, the Preferred Shares. The number of Preferred Shares to
be delivered shall be equitably adjusted for any splits, dividends, combinations
and the like.

 

Article 2- Representations, Warranties and Covenants

 

Section2.1            Representations and Warranties of Platinum

 

Platinum makes the following representations and warranties to the Company:

 

2.1.1Execution; Binding Agreement. This Agreement has been duly authorized,
validly executed and delivered by Platinum and is a valid and binding agreement
and obligation of Platinum enforceable against Platinum in accordance with its
terms, subject to limitations on enforcement by general principles of equity and
by bankruptcy or other laws affecting the enforcement of creditors’ rights
generally, and Platinum has full power and authority to execute and deliver the
Agreement and the other agreements and documents contemplated hereby and to
perform its obligations hereunder and thereunder.

 

2.1.2Ownership of Platinum Common Stock. Platinum owns and holds, beneficially
and of record, the entire right, title, and interest in and to the Platinum
Common Stock, free and clear of any claim, restriction or lien other than
restrictions on transfer under the Securities Act of 1933, as amended (the
“Securities Act”) and applicable state securities laws.

 

2.1.3Securities Laws. Platinum understands that the Preferred Shares are being
offered and sold to it in reliance on specific provisions of federal and state
securities laws and that the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of Platinum set forth herein for purposes of quailing for exemptions from
registration under the Securities Act and applicable state securities laws.
Platinum acknowledges and agrees that certificates representing the Preferred
Shares shall bear a legend to the following effect:

  



-1-

 

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD
OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS.

 

2.1.4Accredited Investor. Platinum is an “accredited investor” as defined under
Rule 501 of Regulation D promulgated under the Securities Act. understands that
the Preferred Shares have not been registered under the Securities Act and must
be held indefinitely unless registered under the Securities Act or an exemption
from registration is available.

 

2.1.5Acquisition for Own Account. Platinum is and will be acquiring the
Preferred Shares for Platinum's own account, for investment purposes, and not
with a view to any resale or distribution in whole or in part, in violation of
the Securities Act or any applicable securities laws; provided, however, that
notwithstanding the foregoing, Platinum does not covenant to hold the Preferred
Shares for any minimum period of time other than as required by law.

 

2.1.6Disclosure of Information. Platinum acknowledges that it has carefully
reviewed the periodic reports of the Company filed under the Securities Exchange
Act of 1934, and other publicly available information furnished by the Company,
and has been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of this Agreement and the Preferred Shares
and the merits and risks of investing in the Preferred Shares; (ii) access to
information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to verify the information that
has been furnished by the Company. Notwithstanding the above, Platinum expressly
disclaims it is in possession of material non-public information concerning the
Company.

 

Section2.2            Representations, Warranties and Covenants of the Company

 

The Company makes the following representations and warranties to Platinum, and
covenants as follows for the benefit of Platinum:

 

2.2.1Authorization of Securities. The Preferred Shares have been duly authorized
by all necessary corporate action and, when issued in accordance with the terms
hereof, the Preferred Shares shall be validly issued, fully paid and
non-assessable, free and clear of all liens, encumbrances and rights of refusal
of any kind.

 

2.2.2Execution; Binding Agreement. This Agreement has been duly authorized,
validly executed and delivered on behalf of the Company and is a valid and
binding agreement and obligation of the Company enforceable against the Company
in accordance with its terms, subject to limitations on enforcement by general
principles of equity and by bankruptcy or other laws affecting the enforcement
of creditors' rights generally, and the Company has full power and authority to
execute and deliver the Agreement and to perform its obligations hereunder.

 



-2-

 



 

Article 3– Miscellaneous

 

Section3.1            Governing Law; Consent to Jurisdiction

 

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New York without giving effect conflicts of law principles that
would result in the application of the substantive laws of another jurisdiction.

 

Section3.2            Fees and Expenses

 

Each party shall pay the fees and expenses of its advisors, counsel, accountants
and other experts, if any, and all other expenses, incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement.

 

Section3.3            Entire Agreement

 

This Agreement constitutes the entire understanding and agreement of Platinum
and the Company with respect to the subject matter hereof and supersedes all
prior and/or contemporaneous oral or written proposals or agreements relating
thereto all of which are merged herein.

 

Section3.4            Amendments

 

This Agreement may not be amended or any provision hereof waived in whole or in
part, except by a written amendment signed by both Platinum and the Company.

 

Section3.5            Counterparts

 

This Agreement may be executed by facsimile signature and in counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument.

 

Section3.6            Assignments; Successors and Assigns

 

This Agreement shall be binding on and inure to the benefit of the successors
and assigns of each of Platinum and the Company.

 



-3-

 



 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first set forth above.

 

 

    NAVIDEA BIOPHARMACEUTICALS, INC.                 By: /s/ Mark J.
Pykett                                       Its Duly Authorized Agent          
                  PLATINUM PARTNERS VALUE ARBITRAGE FUND, L.P.                
By: /s/ Joseph Sanfilippo                               Its Duly Authorized
Agent



 

 



[Securities Exchange Agreement]



 





 



 

